Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 11/12/19 and the interview on 3/21/22.  Per the examiner’s amendment and reasons for allowance below, the application is in condition for allowance of claims 1-21.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Allen 59,049 on 3/21/22.

The application has been amended as follows: 


In claim 1 line 17, the language “out of the distal end” has been amended to read –out of a distal end--.

In claim 2 line 1, the language “wherein the wall members are” has been amended to read –wherein the two or more wall members are--.

In claim 3 line 2, the language “connector and the wall members comprises” has been amended to read –connector and the two or more wall members comprises--.

In claim 4 line 2-3, the language “struts extend from the hollow interior to the exterior of” has been amended to read –struts extend from a hollow interior to an exterior of--.

In claim 7 line 1, the language “the first rotation step” has been amended to read –a first rotation step--.
In claim 7 line 2, the language “extend the j-wire stop” has been amended to read –extend the j-wire catch--.
In claim 7 line 2, the language “retract the needle stop” has been amended to read –retract the needle catch--.

In claim 8 line 1, the language “the second rotation step” has been amended to read –a second rotation step--.
In claim 8 line 2, the language “the wall members.” has been amended to read –the two or more wall members.--.



In claim 15 line 2, the language “to fit within the lumen of” has been amended to read –to fit within a lumen of--.

In claim 16 line 1, the language “wherein the wall members are” has been amended to read –wherein the two or more wall members are--.

In claim 17 line 1, the language “wherein the wall members are” has been amended to read –wherein the two or more wall members are--.

In claim 18 line 3, the language “providing a percutaneous dilation tracheostomy device of claim 1,” has been amended to read –providing the percutaneous dilation tracheostomy device of claim 1,--.
In claim 18 line 11, the language “such that the wall members” has been amended to read –such that the two or more wall members--.
In claim 18 line 13, the language “to expand the wall members;” has been amended to read –to expand the two or more wall members;--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed percutaneous dilation tracheostomy device, the prior art does not disclose, either alone or suggest in combination, a device including a hollow casing having elongate cylindrical proximal section and a curved tubular distal section; a depressible cylindrical plunger having proximal 
The closest prior art references of record are: Weiss (4,520,810), Raimondi et al. (9,555,206), Ciaglia et al. (5,653,230), Sauer et al. (5,690,669), Sauer (6,109,264), Bosel (2016/0106940), Guerra et al. (2014/0128902), Rosenbaum et al. (2014/0000627), Cuevas et al. (2011/0290245), and Melker (4,677,978).
While the above mentioned prior art references of record are related to the claimed invention, they each disclose various types of percutaneous dilation tracheostomy devices, they do not disclose, either alone or suggest in combination, the limitations discussed above and set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN W STUART/Primary Examiner, Art Unit 3785